Judgment, Supreme Court, Bronx County (Robert E. Torres, J., at suppression hearing; Michael A. Gross, J., at plea and sentence), rendered July 9, 2007, convicting defendant of two counts of manslaughter in the first degree and three counts of robbery in the first degree, and sentencing him to an aggregate term of 29 years, unanimously affirmed.
*595The court properly exercised its discretion in denying, without an evidentiary hearing, defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes the voluntariness of the plea. Defendant’s assertions of innocence were conclusory and contradicted by his allocution, and his remaining claims were meritless.
Defendant made a valid waiver of his right to appeal, which forecloses review of his suppression claims. As an alternative holding, we reject those claims on the merits. Concur—Tom, J.P., Mazzarelli, Andrias, Saxe and DeGrasse, JJ.